McCay, Judge.
We think there was error in the charge of the Court, and there being a good deal of evidence on both sides, that the error is of such a character as it is very probable it may have had much influence on the verdict. We know of no authority for the distinction drawn by the Judge. It is sufficient to make the act illegal if the proof show the intent was to de*538fraud creditors. Nor is it necessary that any particular creditor should be mentioned by name; nor does the law require that the fraud shall have been successful. The point of the refusal of the Court to interfere, is the intent of both parties to commit a fraud. If in such an undertaking the parties leave the matter in such a condition as that one or the other must appeal to the Courts to get his interest in the corrupt bargain, the Courts will not heed him. True, it must appear there were creditors; that is necessary to make the intent possible, or that it was expected there would be creditors.
In either case, if the intent was to defraud them, the Court would not aid either party to get the fruits of the villany. But it is wholly immaterial who the creditors were, and who it was expected they would be. They are not parties to the present contest, and their rights are not now on trial.
Were these parties at the making of the deed engaged in an illegal act? Were they scheming to defraud the creditors or expected creditors of the maker of the deed? If so, they come within the rule. The Courts will aid neither of them. The names of the creditors and the success of the fraud are facts it may be well to use in coming to the conclusion as to the intent, but if that is made clear the detail of the debts and the success of the fraud are not material.
Judgment reversed.